United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rossville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0655
Issued: May 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 31, 2017 appellant filed a timely appeal from a January 9, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish compensation for
medical treatment or that she was disabled for the period May 10 through 12, 2016 due to her
accepted employment injury.

1

5 U.S.C. § 8101 et seq.

2
The record provided the Board includes evidence received after OWCP issued its January 9, 2017 decision. The
Board’s review is limited to the evidence that was before OWCP at the time of its final decision. Therefore, the Board
is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 9, 2015 appellant, then a 47-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging a left shoulder condition. She indicated that she became aware
of her left shoulder condition as of June 1, 2014 and first realized that it was caused or aggravated
by her employment duties on July 30, 2015. Appellant was working in a limited-duty capacity
due to a right hand/wrist injury on January 2, 2014.3 She stopped work on February 7, 2015 and
underwent left shoulder surgery on February 9, 2015. Appellant returned to work part time on
May 4, 2015 and resumed full-time duties later on July 15, 2015. On November 25, 2015 OWCP
accepted the claim for adhesive capsulitis of left shoulder and left rotator cuff tear. In
December 2015, appellant transferred from the employing establishment in Georgia to Utah and
began work as a data conversion specialist.4
On May 16, 2016 OWCP received appellant’s Form CA-7 requesting wage-loss
compensation for May 10, 11, and 12, 2016. The accompanying time analysis form (Form CA-7a)
indicated that appellant took eight hours leave without pay on May 10, 2016 for a magnetic
resonance imaging (MRI) scan with anesthesia, on May 11, 2016 for physician appointment to
discuss MRI scan results, and eight hours of leave without pay on May 12, 2016 awaiting clearance
to return to work.
In a May 19, 2016 development letter, OWCP advised appellant that the necessary medical
documentation pertaining to the dates claimed due to lost time from work to attend a medical
appointment or therapy session had not been received. It requested that she submit a medical note
or therapy slip verifying treatment on May 10, 2016 due to the work-related injury. OWCP noted
that the medical care appellant received on May 11, 2016 was after her scheduled work hours of
7:30 a.m. to 4:00 p.m., and indicated that claims for medical appointments outside of work hours
were not compensable. It requested supporting documentation from appellant’s physician which
verified the time of her May 11, 2016 appointment. OWCP also noted that there was no medical
evidence that appellant was found incapable of working on May 12, 2016. It requested a
comprehensive narrative report from appellant’s physician which provided a well-rationalized
opinion as to how and why she was incapable of working on May 12, 2016. Appellant was
afforded 30 days for a response.
On May 23, 2016 OWCP received a progress note from Dr. Amy P. Powell, an internist
specializing in sports medicine, dated May 12, 2016. In this report Dr. Powell related that
appellant was seen on May 11, 2016 in follow up of left shoulder pain after a left shoulder MRI
scan was completed. She noted an impression of left shoulder proximal biceps tendinopathy after
a work-related injury back in 2014. Intra-articular injections into the biceps were recommended
along with physical therapy. The report was dictated at 5:55 p.m. on May 11, 2016.

3

Under OWCP File No. xxxxxx974, it accepted that the October 2, 2013 injury, resulted in closed fracture of
middle or proximal phalanx or phalanges right, and right carpal tunnel syndrome. These cases have been combined,
with the OWCP File No. xxxxxx857 serving as the master file.
4
On April 1, 2016 OWCP received a Form CA-7 requesting wage-loss compensation from February 7 through
April 17, 2015.

2

By decision also dated July 11, 2016, OWCP denied appellant’s claim for compensation
for the period May 10 through 12, 2016. It found that the medical evidence submitted did not
establish that she was disabled as a result of her accepted work-related medical conditions.
On August 15, 2016 OWCP received appellant’s August 5, 2016 request for review of the
written record by a representative of OWCP’s Branch of Hearings and Review. The request was
postmarked August 8, 2016.
By decision dated January 9, 2017, an OWCP hearing representative affirmed the July 11,
2016 OWCP decision denying disability compensation for the period May 10 through 12, 2016 as
there was no medical evidence of record establishing disability.5
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.6 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in a loss of wage-earning
capacity.7
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.8 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled from work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he or she hurt too much to work, without objective findings of
disability being shown, the physician has not presented a medical opinion on the issue of disability
or a basis for payment of compensation.9 The Board will not require OWCP to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to selfcertify their disability and entitlement to compensation.10

5
However, the hearing representative set aside the July 11, 2016 decision pertaining to wage loss due to an
arthroscopy for the period February 7 through April 17, 2015 and remanded the case to OWCP for further development
and issuance of a de novo decision of whether the February 9, 2015 surgery and resultant disability were related to the
accepted left shoulder rotator cuff tear and adhesive capsulitis. This period of disability is therefore not before the
Board as it is in an interlocutory posture. See 20 C.F.R. § 501.2(c)(2).
6

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

7

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury, but no
loss of wage-earning capacity).
8

See Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Id.

10

Id.

3

With respect to claimed disability for medical treatment, section 8103 of FECA provides
for medical expenses, along with transportation and other expenses incidental to securing medical
care, for injuries.11 Appellant would be entitled to compensation for any time missed from work
due to medical examination or treatment for an employment-related condition.12 However,
OWCP’s obligation to pay for expenses incidental to obtaining medical care, such as loss of wages,
extends only to expenses incurred for treatment of the effects of any employment-related
condition. Appellant has the burden of proof, which includes the necessity to submit supporting
rationalized medical evidence.13 As a rule, no more than four hours of compensation or
continuation of pay should be allowed for routine medical appointments. Longer periods of time
may be allowed when required by the nature of the medical procedure and/or the need to travel a
substantial distance to obtain the medical care.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish compensation
for medical treatment or that she was disabled for the period May 10 through 12, 2016 due to her
accepted employment injury.
The record reflects that appellant saw Dr. Powell on May 11, 2016 to review the results of
a left shoulder MRI scan.15 The date of the particular MRI scan reviewed on May 11, 2016 was
not mentioned. Dr. Powell related an impression of left shoulder proximal biceps tendinopathy
and the report was dictated at 5:55 p.m. and transcribed the following day. OWCP requested
supporting documentation that the May 11, 2016 appointment was during appellant’s scheduled
work hours, however, no documentation was received. Appellant has therefore not established
that she was disabled from work on May 11, 2016 due to this medical appointment. Accordingly,
she is not entitled to compensation for the May 11, 2016 medical appointment.
Appellant also claimed eight hours of compensation on May 10, 2016 to obtain medical
treatment for MRI scan -- anesthesia and eight hours on May 12, 2016 while “awaiting clearance
to return to work.” Although it appears that she underwent the MRI scan on May 10, 2016
beginning at 12:35 p.m. and ending at 1:30 p.m., there is no opinion of record from a physician
establishing that appellant was disabled as a result of her accepted employment injuries on those
dates. Dr. Powell’s May 11, 2016 report does not address disability from work on any of the dates
in question. The Board will not require OWCP to pay compensation for disability in the absence
of any medical evidence directly addressing the specific dates of disability for which compensation

11

5 U.S.C. § 8103(a).

12
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Wages Lost for Medical Examination or Treatment,
Chapter 2.901.19a (February 2013). See also Vincent E. Washington, 40 ECAB 1242 (1989).
13

G.B., Docket No. 16-0515 (issued September 14, 2016); Dorothy J. Bell, 47 ECAB 624 (1996); Zane H. Cassell,
32 ECAB 1537 (1981).
14

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).
15

Id. (no more than four hours of compensation or continuation of pay is allowed for routine medical appointments).

4

is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.16
Appellant therefore has not established that she was entitled to wage-loss compensation
from May 10 to 12, 2016 due to her accepted June 1, 2014 employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish compensation
for medical treatment or that she was disabled for the period May 10 through 12, 2016 due to her
accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated January 9, 2017 is affirmed.
Issued: May 7, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

L.L., Docket No. 15-1489 (issued December 18, 2015); William A. Archer, 55 ECAB 674 (2004).

5

